Title: From George Washington to the Continental Navy Board, 11 April 1778
From: Washington, George
To: Continental Navy Board



Gentn
Head Quarters Valley Forge 11th April 1778

I am favd with yours of the 31st ulto. All the Articles which you send over are to be directed to the Commy Genl of purchases or his deputy in Camp and they will give Receipts upon delivery.
I have never had an answer from General Howe respecting Caps. Robinson and Galt. Our Commissioners are now sitting at Newtown to

endeavour to procure a general Release of prisoners and to settle a more extensive Cartel than has hitherto subsisted. I am in hopes if they agree, that Capt. Galt may be redeemed notwithstanding his indiscretion. If Capt. Robinson is detained I shall not fail to make a demand of him in a proper manner. I am with great Respect Gent. Your.
